Notice of Pre-AIA  or AIA  Status
This Office action is in response to the amendment filed 4/18/22.  Claims 1-20 are pending. The present application is being examined under the pre-AIA  first to invent provisions. 

The replacement drawing sheets filed 4/18/22 are approved.

The terminal disclaimer filed 4/18/22 is approved.

The information disclosure statement (IDS) submitted on 4/18/22 was not in full compliance with the provisions of 37 CFR 1.97.  No copies of the foreign citations were provided nor were they provided in the parent application. A copy of the cited NPL may be found in the parent application. Accordingly, the U.S. references and the NPL have been considered by the examiner. The foreign citations have been lined out and not considered.  A duplicate copy of the IDS was also submitted which has been crossed out as there is no need for two copies of the 1449 form(s).

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 8, 9, 11, 14 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 8, 9 and 14 recite the corner cut portion having an angle but it is not clear what the angle is with respect to.
In claim 11, “the first knob” and “the second knob” each lack antecedent basis.  Note the claim depends from claim 1 and the knobs are not introduced until claim 10.
In claim 19 “the second pipe” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5-8, 10-12, and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 2,424,427 to Heanue.
With respect to claim 1 and its dependents, figure 12 shows a pipe having a hollow sleeve body capable of fitting over a pipe member of predetermined size having one end with a tab, two recesses and an arcuate corner cut portion including first and second knobs so that the end may fit over a pipe member as shown in figure 10.
When reading the preamble in the context of the entire claim, the recitation “a fitting” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
With respect to claim 8, Figure 10 shows two pipes joined a perpendicular pipe at 90 degrees so each corner cut must be 45 degrees.
With respect to claims 15 and 16, note that the pipe member is not a positively recited elements of the claims and the pipe of Heanue is capable of fitting over an appropriately dimensions pipe member with the claimed clearances.
With respect to claims 2 and 17 and their respective dependents, note the top end of pipe 1 in Figure 2, having diametrically opposed recesses 4 providing a seat for a pipe member 2 and protruding tabs 5.  The bottom end is capable of fitting over an appropriately dimensioned pipe member with a clearance.
With respect to claims 5 and 20, note that the pipe member is not a positively recited elements of the claims and the pipe of Heanue is capable of fitting over an appropriately dimensions pipe member with the claimed clearances.

Claims 2-7 and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent 4,286,372 to Batcheller.
Batcheller provides a fitting 15 having a first distal end configured to coaxially fit over a pipe member 19 and a second distal end configured to conform the outer surface of a second pipe member 10.  The second distal end having two protruding rounded tabs at approximately 29 protruding further than two rounded recesses provided radially therebetween.
With respect to claims 5 and 20, note that the pipe member is not a positively recited elements of the claims and the pipe of Batcheller is capable of fitting over an appropriately dimensions pipe member with the claimed clearances.

Claims 1-8, 10-13 and 15-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. 2005/022477 to Terrels.
With respect to claims 2 and 17 and their respective dependents, Terrels provides a fitting 10 having a first distal end configured to coaxially fit over a pipe member 12 and a second distal end configured to conform the outer surface of a second pipe member 14.  The second distal end having two protruding rounded tabs at approximately 32/34 protruding further than two rounded recesses 33 provided radially therebetween. 
With respect to claim 1 and its dependents, figure 7, shows a fitting with a corner a 45 degree cut 150 [0037].  Also see corner cut 350 in Figure 10 and [0038].


With respect to claims 5, 15, 16 and 20, note that the pipe member is not a positively recited elements of the claims and the pipe of Terrel is capable of fitting over an appropriately dimensions pipe member with the claimed clearances.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2,424,427 to Heanue.
Heanue provides each of the elements of the claims as noted above except for the claimed angle of the arcuate recess of the corner but being 22.5 degrees [cl. 9] or 11.25 degrees [cl. 14].
The angle is viewed as a choice of design which would have been obvious at the time of the invention to one having ordinary skill in the art.  It would have been obvious and within the technical grasp of one having ordinary skill in the art that the angle could have been selected as desired to mate with the pipe member at a desired angle.  There would have been no unpredictable or unexpected results obtained in changing the angle of the arcuate portion of the corner cut.

Claims 9 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2005/022477 to Terrels.
Terrels provides each of the elements of the claims as noted above except for the claimed angle of the arcuate recess of the corner but being 22.5 degrees [cl. 9] or 11.25 degrees [cl. 14].
The angle is viewed as a choice of design which would have been obvious at the time of the invention to one having ordinary skill in the art.  It would have been obvious and within the technical grasp of one having ordinary skill in the art that the angle could have been selected as desired to mate with the pipe member at a desired angle.  There would have been no unpredictable or unexpected results obtained in changing the angle of the arcuate portion of the corner cut.  Further, Terrels teaches in [0037] that it is known to make the chamfer/ “corner cut” angle to be one half the desired angle between two rails or pipe members. 

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2,424,427 to Heanue in view of U.S. Patent 4,286,372 to Batcheller.
Heanue provides each of the elements of the claim as noted above except that the protruding tab is rounded.
Batcheller shows the tabs having rounded ends.
It would have been obvious to one having ordinary skill in the art that the rounded tabs of Batcheller could have been substituted for the flat ended tabs of Heanue absent any unexpected or unpredictable results.  Also, one of ordinary skill in the art would have readily recognized that the rounded tabs would reduce stress concentrations.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840. The examiner can normally be reached M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3636



/Robert Canfield/Primary Examiner, Art Unit 3636